Citation Nr: 0617121	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  00-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for psoriasis.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from May 1993 to May 
2000.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a March 2000 rating decision in 
which the RO, inter alia, granted service connection and 
assigned a noncompensable rating for bilateral plantar 
fasciitis and for left thumb anesthesia.  Additionally, the 
RO also granted service connection and assigned a 10 percent 
rating  for psoriasis.  The effective date of all the awards 
was May 1, 2000.  In August 2000, the veteran filed a notice 
of disagreement (NOD) with the assigned ratings,   and the RO 
issued a statement of the case (SOC) in September 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2000.

In a September 2002 decision, the Board denied the veteran's 
claim for an initial, compensable rating for left thumb 
anesthesia; that matter is no longer before the Board.  Also 
in September 2002, the  Board determined that further 
evidentiary development was warranted with respect to the 
veteran's claims for an initial, compensable rating for 
bilateral plantar fasciitis and an initial rating in excess 
of 10 percent for psoriasis.  The Board attempted such  
development in September 2002, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board jurisdiction to 
adjudicate claims on the basis of evidence development by the 
Board, but not reviewed by the RO, was later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Hence, in July 2003, the Board remanded these matters to the 
RO for completion of the actions previously requested, and 
for readjudication of the claims.  After completing the 
requested actions, the RO assigned higher ratings for plantar 
fasciitis and for psoriasis, of 10 and 30 percent, 
respectively, each from May 2, 2000 (as reflected in an April 
2004 rating action and the June 2004 supplemental SOC 
(SSOC)).  

In April 2005, the Board again remanded these matters to the 
RO (to reconcile the effective dates for the grant of service 
connection and the assigned higher ratings in accordance with 
the date that the veteran was separated from service, May 1, 
2000)..  The RO adjusted the effective date of the initial 
ratings assigned but continued to deny any higher ratings (as 
reflected in an October 2005 SSOC) and returned this matter 
to the Board for further appellate consideration. 

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection for 
psoriasis and for plantar fasciitis, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  Moreover, while the RO has assigned a higher 
initial rating for each disability remaining under 
consideration, inasmuch as higher rating is available for 
each, and the veteran is presumed to seek the maximum 
available benefit for a disability, claims for higher initial 
ratings remain viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993); 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claim on appeal has been accomplished. 

2.  Since the May 2, 2000, effective date of the grant of 
service connection, the veteran has complained of constant 
itching associated with his skin disability; however, 
pertinent, objective findings have indicated that between 5 
and 20 percent of exposed surfaces is affected without the 
necessity of treatment by systemic and/or immunosuppressive 
drug therapy.

3.  Since the May 2, 2000, effective date of the grant of 
service connection, the veteran 's bilateral plantar 
fasciitis has manifested by subjective complaints of pain; 
medical findings reveal some tenderness bilaterally 
especially with dorsiflexion of the toes without any 
associated significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent rating for psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 
(as in effect prior to and since August 30, 2002).

2.  The criteria for an initial rating in excess of 10 
percent for plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Code 5279 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim remaining on 
appeal has been accomplished.

Through the March 2000 rating decision, a September 2000 SOC, 
and SSOCs issued in June 2004 and October 2005, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that November 2003 and March 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the November 2003 letter, the 
RO notified the veteran that it would request that the 
appropriate VA Medical Center (VAMC) schedule him for an 
examination in connection with the current claims for higher 
ratings.  In the March 2004, , the RO reiterated that it had 
requested that the appropriate VAMC schedule him for 
examination in connection with his claims, and explained what 
he should do if he was unable to report for the examination.  
The RO also specified what evidence had been received.  The 
RO also identified the type of evidence that it was 
responsible for obtaining on the veteran's behalf, notifying 
him that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.   The RO asked that the veteran identify 
and furnish signed authorization for any private medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also requested that the veteran provide any 
evidence or information he had pertaining to his appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
noted above, all four of Pelegrini's content of notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 2000 rating action on appeal.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000.However, the Board finds that the 
lack of full, pre-adjudication notice does not prejudice the 
veteran because the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As noted above, after 
the RO provided some notice to the veteran via the rating 
decision and the SOC, the veteran was given an opportunity to 
present information and/or evidence pertinent to each claim 
on appeal.  After issuance of the November 2003 and March 
2004 notice letters (which, is indicated above, substantially 
completed VA's notice requirements, the RO gave the veteran 
yet another opportunity to provide information and/or 
evidence before the claims were readjudicated more than one 
year later in October 2005.  


Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  While the Court 
also stated that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this appeal on 
these facts, such omission is harmless.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted).  [Parenthetically, the 
Board notes that neither the appellant nor his representative 
has even suggested that the assigned effective date for 
either grant of service connection is being challenged].  
Moreover, because, in this appeal, the Board is denying the 
claim for higher initial ratings, no effective date is being 
assigned. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are his 
treatment records.  The veteran has been afforded an several 
VA examinations in connection with his claims; the reports of 
those examinations are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either claim that 
has not been obtained.   The record also presents no basis 
for further development to create any additional evidence in 
connection with either matter currently under consideration.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each  claim on appeal.  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  




A.  Psoriasis

Just prior to separation from service, the veteran was 
afforded a VA examination in January 2000.  A history of 
psoriasis diagnosis since 1997, with yearly follow-ups, was 
noted.    The veteran reported that condition began on the 
scalp and caused constant itching and dandruff.  It spread to 
the buttocks and genitalia, causing some discomfort and 
embarrassment.  Sun and sweating make the symptoms worse.  He 
was then being treated with tar based shampoos and topical 
steroids.  He complained that psoriasis spread to the 
perianal area.  On physical examination, there was a large 
circular patch, just behind the hairline on the scalp, which 
was thickly crusted and flaking.  There were also two smaller 
area on the scalp.  A large area of erythema with scale was 
noted on his penis and scrotum and around the anus.  A small 
degree of maceration and erythema was noted in the 
intragluteal cleft.  Psoriasis was the only pertinent 
diagnosis provided.

The claims file also contains private outpatient treatment 
records, reflecting visits for the veteran's skin disorder 
and ultraviolet treatment.

The veteran was afforded another VA skin disorders 
examination in December 2003.  The examiner noted reported 
penile involvement of the veteran's skin disorder that caused 
irritation during sex, and resulted in cracking and bleeding 
of the skin, a repugnant condition to his wife.  The veteran 
also reported perianal pain, cracking and bleeding.  The 
veteran reported having received ultraviolet and topical 
treatment, and that he had had spells of itching during all 
waking hours.  The examiner noted the absence of systemic or 
nervous manifestations.  On physical examination, there was 
some scaling almost throughout the scalp, with thicker 
invisible scaling behind the left ear.  There was mild 
scaling in the ears, with scattered spots of redness an the 
chest, abdomen and, back axillae and elbows.  There was 
scaling and redness on the glans penis as well as on the 
shaft, extending into some of the suprapubic hair.  There was 
some redness in the groin as well as the intergluteal cleft 
and perianally.  There were plaques of demarcated redness 
with scaling of the knees.  The total area of skin 
involvement was estimated between 5 and 20 percent.  There 
was no obvious exudation at the time of the examination, 
although there were small bloody crusts in many of the 
involved areas, resulting from scratching..  Diagnosis was 
psoriasis.  The examiner additionally commented that while 
the percentage of skin involved was not large or particularly 
visible when clothed, the penis and perianal areas were 
reported as disturbing to the veteran and his spouse and 
result in significant problems for the veteran.

Effective August 30, 2002, during the pendency of the appeal, 
VA revised portions of the criteria for evaluating skin 
disabilities, to include psoriasis.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claims 
only under the former criteria for any time period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the time period commencing 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The Board points out that, as the RO has 
considered and applied the correct versions of both the 
former and revised criteria in adjudicating the veteran's 
claim, for all relevant time periods during the pendency of 
this appeal (as reflected in the September 2000 SOC, and in 
the October 2005 SSOC), there is no due process bar to the 
Board doing likewise.

Psoriasis was listed under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under the criteria as in effect prior to August 30, 
2002, unless otherwise provided, the Board is to rate Codes 
7807 through 7819 as eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character or of 
manifestations.  

Under the former version of Diagnostic Code 7806, a 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that was 
exceptionally repugnant.

Under the revised version of Diagnostic Code 7816, psoriasis 
is rated as a 10 percent disabling where at least 5 percent 
but less than 20 percent of the entire body is affected, or 
at least 5 percent but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during a twelve-
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve-month period.

Considering the competent evidence in light of the criteria 
noted above, the Board finds that since the May 2, 2000 
effective date of the grant of service connection, the 
criteria for an initial rating for psoriasis in excess of 30 
percent have not been met under either the former or revised 
criteria.

With regard to the time period for which the former criteria 
are applicable (prior to the August 30, 2002 change in 
criteria), the Board notes that on VA examination in January 
2000, the veteran's psoriasis manifested on his scalp with 
constant itching and dandruff and had spread to the buttocks 
and genitalia with a large area of erythema with scale noted 
on his penis and scrotum and around the anus and a small 
degree of maceration and erythema was noted in the 
intragluteal cleft.  He used a topical cream in order to help 
alleviate his skin condition.  

This evidence reveals that a 30 percent, , but no higher, 
rating is assignable under the former criteria for a 
condition resulting in constant itching and extensive 
lesions.  However, the clinical evidence does not demonstrate 
systemic or nervous manifestations or that the condition is 
exceptionally repugnant, particularly given that the location 
of the psoriasis on the veteran's head is limited to the 
scalp area and the other areas of psoriasis are non exposed, 
ordinarily being covered by clothing.  While the veteran's 
representative has argued that the veteran has used steroids 
to control his condition, the Board notes that the topical 
steroid treatment demonstrated by the record, is not a 
treatment regimen analogous to the immunosuppressive drug 
regimen reflective of a more severe condition warranting a 
higher rating   The necessity of such immunosuppressive drugs 
is not supported in the record.  Accordingly, under the 
former criteria, a rating greater than 30 percent  is not 
supported by the record.


As regard the pertinent evidence since the August 30, 2002 
change in criteria, the Board notes that the  December 2003 
VA examiner indicated that the total area of skin involvement 
was "estimated to be between 5 and 20 percent".  Such 
involvement of the skin, between 5 and 20 percent, 
technically, is below the 20 percent threshold to support a 
30 percent rating under the revised criteria; as such, 
certainly, no more than a 30 percent rating is warranted 
under the applicable criteria.  As noted above, the affected 
area, clearly less than 40 percent of the veteran's skin 
and/or the absence of systemic and/or immunosuppressive drug 
therapy precludes assignment of any higher rating.  Moreover, 
considering further that the skin disorder in this instance 
is at the lower boundary of the 30 percent evaluation level 
and that this rating spans even more extensive skin pathology 
than is involved here, the Board regards the assigned rating 
as adequate to fully embrace all aspects of the disability at 
issue.

Further, the Board notes that no higher rating for the 
veteran's psoriasis is assignable under any other potentially 
applicable criteria.  In this regard, the Board points out 
that the record does not present any basis for consideration 
of the specific rating provisions for disfigurement of the 
head face and neck (Diagnostic Code 7800) under the former or 
revised criteria.  The January 2000 and December 2003 
examiner specifically noted the absence of any complaints or 
objective findings regarding disfigurement (of the head, face 
or neck) or scarring; as the evidence clearly shows, the 
predominant disability for rating purposes is the veteran's 
psoriasis.  



B.  Plantar Fasciitis

On his January 2000 examination, the veteran reported foot 
pain starting in 1994, with discomfort on the pouter soles of 
his feet.  Pain was reported when his feet became calloused 
and chapped, typically relieved with lotion and when his feet 
dried out.  On physical examination of the feet, a small 
degree of maceration was shown between the toes on both feet.  
There were small callous formations on the plantar surface of 
the feet.  No pertinent foot diagnosis was provided.

The veteran was afforded a VA podiatry examination in April 
2004.  The examiner noted that the veteran had not received 
any treatment for his foot problems except for anti-
inflammatories.  The veteran reported both feet hurt the 
same, and pain was proportional to amount of time he was on 
his feet.  On physical examination, there was no pedal edema.  
The left plantar fascia was more tender especially with 
dorsiflexion of the toes.  Stance showed bilateral pes 
planus, mild.  Range of motion was normal and pain free.  
Diagnosis was bilateral plantar fasciitis that did not appear 
to be addressed medically except for anti-inflammatories.  
The examiner felt that he had an excellent chance of 
responding to orthotics.  

Plantar fasciitis is not specifically listed among the 
conditions listed in the rating schedule.  Rating by analogy 
is appropriate where an unlisted condition is encountered, 
with evaluation rendered in accordance with the criteria for 
a listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As noted above, on physical examination, the disability was 
clinically manifested especially with dorsiflexion of the 
toes.  Diagnostic Code 5279 pertains to metatarsalgia.  
"Metatarsalgia" is "a cramping burning pain below and between 
the metatarsal bones where they join the toe bones."  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (quoting 
Webster's Medical Desk Dictionary 430 (1986)).  Accordingly, 
the disability at issue is closely related to metatarsalgia 
and is properly rated by analogy to that listed condition.  

Diagnostic Code 5279 provides a maximum 10 percent rating for 
metatarsalgia, unilateral or bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2005).  The veteran 's bilateral 
plantar fasciitis is currently manifested by subjective 
complaints of pain; medical findings reveal some tenderness 
bilaterally especially with dorsiflexion of the toes without 
any associated significant functional impairment.  These 
findings are consistent with the current 10 percent rating 
under Diagnostic Code 5279.  In the absence of other and/or 
more severe symptomatology, the Board finds that the initial 
10 percent rating assigned adequately compensates the veteran 
for his disability, and there is no basis for evaluating the 
disability under any other provision of the rating schedule.  
Hence, no higher rating is assignable.  

III.  Both disabilities

As a final point, the Board notes that there is no showing, 
at any point since the effective date of the grant of service 
connection, that the service-connected psoriasis or plantar 
fasciitis has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the September 2000 SOC).  In this 
regard, the Board notes that the respective disabilities are 
not objectively shown to markedly interfere with his 
activities of daily living (i.e., beyond that contemplated in 
the assigned rating).  The veteran's psoriasis or plantar 
fasciitis have not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted above, the RO assigned the effective date of May 2, 
2000, coinciding with the day after the veteran's separation 
from military service, for the 30 percent rating for 
psoriasis and the 10 percent rating or plantar fasciitis.  
For all the foregoing reasons, the Board finds that since the 
effective date of the grant of service connection, there is 
no basis for staged rating of either disability, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

An initial rating in excess of 30 percent for psoriasis is 
denied.

An initial rating in excess of 10 percent for plantar 
fasciitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


